DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 5 have been examined.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 6, the word "image" should be "images" to agree the recited images in line 3.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first road surface image obtaining device that...obtains an image in claim 1, a second road surface image obtaining device that...obtains an image in claim 1, a memory unit that stores in claim 1, a first self-location estimating unit that compares and estimates in claim 1, a second self-location estimating unit that compares and estimates in claim 1, and causing road surface image obtaining devices to obtain images in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The first road surface image obtaining device, the second road surface image obtaining device, and the road surface image obtaining devices are interpreted as cameras (P[0042]).  The memory unit is interpreted as a memory such as a RAM, a ROM, and the like (P[0049]).  The first self-location estimating unit and the second self-location estimating unit are interpreted as first and second processing units (P[0048]), and the processing unit is interpreted as a central processing unit (CPU) (P[0049]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a feature extracted from the map image” in line 15, while earlier “a feature extracted from the map image” is also recited in lines 10 and 11.  It is unclear if this is a new feature extracted from the map image or the same feature extracted from the map image.  The examiner assumes it is the same feature extracted from the map image for continued examination.
Claim 5 recites “an autonomous vehicle” in line 1, while claim 4 also recites “an autonomous vehicle” in line 1.  It is unclear if this is a new autonomous vehicle or the same autonomous vehicle.  The examiner assumes it is the same autonomous vehicle for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zavodny et al Patent Application Publication Number 2019/0107400 A1.
Regarding claim 4 Zavodny et al disclose the claimed self-location estimating method in an autonomous vehicle, “method for localizing an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface” (abstract), comprising:
the claimed causing road surface image obtaining devices on a bottom surface of a vehicle body to obtain images of a road surface below the vehicle at points in time displaced from each other, “An imaging device 101 may be situated beneath the host vehicle 100 and may be positioned to the front, center, or rear section of the host vehicle.” (P[0040] and Figures 1A thru 1C), “an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface” (abstract), and “At a first time ti the camera system may take a first image of the road surface. The image processor identifies micro-features and patterns in the image and performs a search over a subset of the reference mosaic. If a match is found, the vehicle can be localized at the position associated with the feature or pattern in the reference mosaic. At a subsequent time t2, the camera system may take a second image of the road surface. The image processor identifies micro-features and patterns in the image and performs a search over a subset of the reference mosaic, wherein the subset is selected based on the measured distance traveled by the vehicle between t1 and t2 as interpolated by the difference in the odometer reading and the registered GPS coordinates.” P[0057];
the claimed estimating a self-location of the autonomous vehicle by comparing a feature extracted from the images of the road surface obtained by the road surface image obtaining devices with a feature extracted from a map image of the road surface associated with geographical location information, “the camera system is configured to identify micro-features in the road surface, analyze comparisons between micro-features in reference images and sample images, and to localize the host in three-dimensional space using said comparisons to calculate the host's pose” P[0024], “previously stored and analyzed images taken of road surfaces exhibiting identical GPS coordinates, hereafter known as reference images. Reference images may be collected of the road surface by said imaging device, processed by said image processor, and transmitted via said communications module to a data repository or server.” P[0044], “A method of localizing a vehicle equipped with the camera system of the present invention may comprise a first phase, during which reference images of a roadway are obtained, analyzed, composited, and stored, and a second phase, during which a vehicle traverses said same stretch of roadway and compares sample images to reference images obtained during initial traversals over the road surface.” P[0045], and “the camera system is configured to identify micro-features in the road surface, analyze comparisons between micro-features in reference images and sample images, and to localize the host in three-dimensional space using said comparisons” (claim 1); and
the claimed outputting estimation results of the self-location of the autonomous vehicle at points in time displaced from each other where the estimation results were obtained by using images of the road surface from the road surface image obtaining devices, “The autonomous vehicle may be configured to automatically adjust its navigation routing based on localization coordinates supplied by the camera system” P[0061], the claimed outputting estimation results equate to the data sent to adjust the autonomous vehicle routing based on the localization coordinates from the camera system, the images are taken at different times ti, t1 and t2 P[0057] (claimed points in time displaced from each other).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavodny et al Patent Application Publication Number 2019/0107400 A1 in view of Fasola et al Patent Application Publication Number 2017/0015317 A1 and Volkerink et al Patent Application Publication Number 2020/0401819 A1.
Regarding claim 1 Zavodny et al teach the claimed autonomous vehicle, host vehicle 100 (Figures 1A thru 1C) and the host vehicle is an autonomous vehicle P[0023], comprising;
the claimed vehicle body, host vehicle 100 includes a vehicle body (Figures 1A thru 1C);
the clamed first road surface image obtaining device located on a bottom surface of the vehicle body, “An imaging device 101 may be situated beneath the host vehicle 100 and may be positioned to the front, center, or rear section of the host vehicle.” (P[0040] and Figures 1A thru 1C), and the claimed obtain an image of a road surface below the vehicle body, “an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface” (abstract);
the claimed second road surface image obtaining device located on a bottom surface of the vehicle body, “An imaging device 101 may be situated beneath the host vehicle 100 and may be positioned to the front, center, or rear section of the host vehicle.” (P[0040] and Figures 1A thru 1C), and “The imaging device may comprise a plurality of cameras oriented in the same or different directions.” P[0041] and the claimed obtain an image of a road surface below the vehicle body, “an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface” (abstract), each camera of the imaging device 100 obtains images of the road surface;
the claimed memory unit that stores a map image of the road surface associated with geographical location information, “previously stored and analyzed images taken of road surfaces exhibiting identical GPS coordinates, hereafter known as reference images. Reference images may be collected of the road surface by said imaging device, processed by said image processor, and transmitted via said communications module to a data repository or server.” P[0044], and “reference images of a roadway are obtained, analyzed, composited, and stored” P[0045];
the claimed first self-location estimating unit compares a feature extracted from the image of the road surface obtained by the first road surface image obtaining device with a feature extracted from the map image to estimate a self-location of the autonomous vehicle, “the camera system is configured to identify micro-features in the road surface, analyze comparisons between micro-features in reference images and sample images, and to localize the host in three-dimensional space using said comparisons to calculate the host's pose” P[0024], “A method of localizing a vehicle equipped with the camera system of the present invention may comprise a first phase, during which reference images of a roadway are obtained, analyzed, composited, and stored, and a second phase, during which a vehicle traverses said same stretch of roadway and compares sample images to reference images obtained during initial traversals over the road surface.” P[0045], and “the camera system is configured to identify micro-features in the road surface, analyze comparisons between micro-features in reference images and sample images, and to localize the host in three-dimensional space using said comparisons” (claim 1); and
the claimed second self-location estimating unit compares a feature extracted from the image of the road surface obtained by the second road surface image obtaining device with the feature extracted from the map image to estimate the self-location of the autonomous vehicle, “the camera system is configured to identify micro-features in the road surface, analyze comparisons between micro-features in reference images and sample images, and to localize the host in three-dimensional space using said comparisons to calculate the host's pose” P[0024], “A method of localizing a vehicle equipped with the camera system of the present invention may comprise a first phase, during which reference images of a roadway are obtained, analyzed, composited, and stored, and a second phase, during which a vehicle traverses said same stretch of roadway and compares sample images to reference images obtained during initial traversals over the road surface.” P[0045], and “the camera system is configured to identify micro-features in the road surface, analyze comparisons between micro-features in reference images and sample images, and to localize the host in three-dimensional space using said comparisons” (claim 1), “The imaging device may comprise a plurality of cameras oriented in the same or different directions.” P[0041], each camera of the imaging device 100 obtains images of the road surface and would be processed by comparing the reference images to the sample images from each camera.
Zavodny et al do not explicitly teach the claimed first and second road surface image obtaining devices obtain images of the road surface alternately phased in time at specific intervals, and the claimed first and second self-location estimating units output estimation results of the self-location of the autonomous vehicle alternately phased in time at specific intervals.  The control of when two cameras take images is limited to a finite number of combinations.  First, where one camera may be controlled independently to take pictures without regard for the timing of the other camera.  Second, the cameras may be controlled to take images simultaneously.  And third, the cameras are controlled to require that the images are not taken at the same time.  Each of these situations are well known in the art and may be incorporated into the control of when cameras take images.  
Fasola et al teach the claimed first and second road surface image obtaining devices obtain images of the road surface alternately phased in time, step S130 includes capturing images from multiple cameras where the S130 may include synchronizing cameras to capture images at substantially same times or the cameras may be unsynchronized (P[0039] and Figure 1).  The cameras being unsynchronized equates to the claimed alternately phased.  If the timing of the cameras can be synchronized, then the cameras are controlled to take images as certain times.  The cameras being unsynchronized would still be controlled to take images at certain times that are not simultaneous to the other cameras.  
Fasola et al further teach the claimed first and second self-location estimating units output estimation results of the self-location of the autonomous vehicle, “S140 includes processing road image data. S140 functions to transform road image data captured in S130 (potentially in combination with other data) into localization, guidance, and/or mapping data.” (P[0042] and Figure 1), “S150 may include imaging road surface near the vehicle and correlating this to a global map (e.g., via latitude and longitude) so that road surface images may be used to supplement GPS data on future trips (or for other cars, etc.)” (P[0079] and Figure 1), and “S180 functions to update global map data (e.g., map data as described in S120) based on local map data. For example, S180 may include correcting lane location data for a street map (intended to be used by GPS receivers) based on changes in lane marker location as detected in image data (as captured in S130). As another example, S180 may include generating a global map correlating position to image data based on an aggregate of multiple image data sources (e.g., the GPS readings and image data of many cars passing through the same area), potentially allowing navigation to be performed by image detection alone using the global map. S180 may additionally or alternatively include updating, supplementing, modifying, and/or replacing any map data in any manner.” (P[0091] and Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for localizing an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface of Zavodny et al with the unsynchronized timing of multiple cameras for vehicle localization of Fasola et al in order to increase the ability of drivers and vehicles to operate safely on the road, resulting in a safer driving experience for system adopters and drivers everywhere (Fasola et al P[0013]).
Zavodny et al and Fasola et al do not explicitly teach the claimed cameras take their images at alternately phased specific time intervals, but Fasola et al do teach that the multiple cameras may be synchronized or unsynchronized P[0039].  The claimed alternately phased specific time intervals is interpreted to mean that the cameras are synchronized to be not at the same time, this appears to be a combination of the synchronized and unsynchronized timing of Fasola et al.  Volkerink et al teach the claimed specific time intervals for taking images, “the data processing system 22 processes a sequence of frames of stereoscopic image pairs that are captured at different times (e.g., at equal time intervals) to determine respective estimates of three-dimensional points on the road surface” P[0020].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for localizing an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface of Zavodny et al and the unsynchronized timing of multiple cameras for vehicle localization of Fasola et al with the captured images at time intervals of Volkerink et al in order to provide a supplementary or alternative way of locating a vehicle on a map in cases where other locating approaches are unreliable or unavailable (Volkerink et al P[0014]).
Regarding claim 3 Zavodny et al and Fasola et al do not explicitly teach the claimed first and second road surface image obtaining devices are provided on the front and rear portions of the vehicle body, but Zavodny et al do teach that the imaging device may comprise a plurality of cameras oriented in the same or different directions P[0041].  A person of ordinary skill in the art would be able decide the locations to install the cameras onto the vehicle, and the decision may include mounting them on the left and the right sides.  The mounting location of a plurality of cameras amount to a design choice made by the person of ordinary skill in the art.  Volkerink et al teach, imaging device 1 (90) is located in the front of the vehicle, and imaging device 2 (92) is located at the rear of the vehicle (Figure 9).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for localizing an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface of Zavodny et al and the unsynchronized timing of multiple cameras for vehicle localization of Fasola et al with the front and rear imaging device locations on the vehicle of Volkerink et al in order to provide a supplementary or alternative way of locating a vehicle on a map in cases where other locating approaches are unreliable or unavailable (Volkerink et al P[0014]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavodny et al Patent Application Publication Number 2019/0107400 A1, Fasola et al Patent Application Publication Number 2017/0015317 A1 and Volkerink et al Patent Application Publication Number 2020/0401819 A1 as applied to claim 1 above, and further in view of Buma WIPO Document Publication Number WO 2014 020744 A1 (translation cited).
Regarding claim 2 Zavodny et al, Fasola et al and Volkerink et al do not explicitly teach the claimed first and second road surface image obtaining devices are provided on the left and right sides of the vehicle body, but Zavodny et al do teach that the imaging device may comprise a plurality of cameras oriented in the same or different directions P[0041].  A person of ordinary skill in the art would be able decide the locations to install the cameras onto the vehicle, and the decision may include mounting them on the left and the right sides.  The mounting location of a plurality of cameras amount to a design choice made by the person of ordinary skill in the art.  Buma teaches, cameras 14L and 14R are mounted on the left and right sides of vehicle 8, and are on the bottom of the vehicle and directed to image the road surface (Figure 12).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for localizing an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface of Zavodny et al, the unsynchronized timing of multiple cameras for vehicle localization of Fasola et al and the captured images at time intervals of Volkerink et al with the left and right side mounting of road surface imaging cameras of Buma in order to improve road surface state acquisition (Buma page 3 TECH-PROBLEM) and to improve riding comfort (Buma page 12 line 13).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavodny et al Patent Application Publication Number 2019/0107400 A1 in view of Buma WIPO Document Publication Number WO 2014 020744 A1 (translation cited).
Regarding claim 5 Zavodny et al do not explicitly teach the claimed first and second road surface image obtaining devices are provided on the left and right sides of the vehicle body, but Zavodny et al do teach that the imaging device may comprise a plurality of cameras oriented in the same or different directions P[0041].  A person of ordinary skill in the art would be able decide the locations to install the cameras onto the vehicle, and the decision may include mounting them on the left and the right sides.  The mounting location of a plurality of cameras amount to a design choice made by the person of ordinary skill in the art.  Buma teaches, cameras 14L and 14R are mounted on the left and right sides of vehicle 8, and are on the bottom of the vehicle and directed to image the road surface (Figure 12).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for localizing an autonomous vehicle using a digital stereo camera mounted to the autonomous vehicle and oriented to obtain images of the road surface of Zavodny et al with the left and right side mounting of road surface imaging cameras of Buma in order to improve road surface state acquisition (Buma page 3 TECH-PROBLEM) and to improve riding comfort (Buma page 12 line 13).
Relevant Art
The examiner notes relevant art of Shigemura PGPub 2016/0155219 A1 related to synchronizing of cameras P[0035], and Jang et al Korean Patent Application Publication Number KR 2014 0085844 A for obtaining images of the surface from the bottom of the vehicle (Figures 1a thru 1c and 11a thru 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662